Exhibit 10.24

 

Loan No. Z269T01F

 

REVOLVING TERM LOAN SUPPLEMENT

 

THIS SUPPLEMENT to the Amended and Restated Master Loan Agreement dated July 21,
2003 (the “MLA”), is entered into as of July 11, 2005, between CoBANK, ACB
(“CoBank”) and AMERICAN CRYSTAL SUGAR COMPANY, Moorhead, Minnesota (the
“Company”), and amends and restates the Supplement dated August 13, 2004 and
numbered Z269T01E.

 

SECTION 1.         The Revolving Term Loan Commitment.  On the terms and
conditions set forth in the MLA and this Supplement, CoBank agrees to make loans
to the Company during the period set forth below in an aggregate principal
amount not to exceed $58,276,702.22 at any one time outstanding (the
“Commitment”). Within the limits of the Commitment, the Company may borrow,
repay and reborrow.

 

SECTION 2.         Purpose.  The purpose of the Commitment is to finance the
operating needs of the Company.

 

SECTION 3.         Term.  The term of the Commitment shall be from the date
hereof, up to and including August 1, 2006, or such later date as CoBank may, in
its sole discretion, authorise in writing.

 

SECTION 4.         Interest.  The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

 

(A)          CoBank Base Rate.  At a rate per annum equal at all times to the
rate of interest established by CoBank from time to time as its CoBank Base
Rate, which Rate is intended by CoBank to be a reference rate and not its lowest
rate. The CoBank Base Rate will change on the date established by CoBank: as the
effective date of any change therein and CoBank agrees to notify the Company of
any such change.

 

(B)          Quoted Rate.  At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that;  (1) the maximum fixed period shall
be 1 day; and (2) the minimum amount that may be fixed each time shall be
$2,000,000.00.

 

(C)          LIBOR Option.  At a fixed rate equal to “LIBOR.” (as hereinafter
defined) plus 90 basis points per annum (the “LIBOR” Spread).  Under this
option: (a) rates may be fixed for “Interest Periods” (as hereinafter defined)
of 1, 2, 3, or 6 months, or 1 year, as selected by the Company; (b) the minimum
amount that may be fixed at any one time shall be $2,000,000.00; and (c) rates
may only be fixed on a “Banking Day” (as hereinafter defined) or, at the option
of the Company, on 3 Banking Days’ prior notice.  For purposes hereof:
(i) “LIBOR” shall mean the rate (rounded upward to the nearest sixteenth, and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time two Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the interest Period designated by the Company;
(ii) “Banking Day” shall mean a day on which CoBank is open for business,
dealings in U.S. dollar deposits are being carried out in the London interbank
market, and banks are open for business in New York City and London, England;

 

--------------------------------------------------------------------------------


 

and (iii) “Interest Period” shall mean a period commencing on the day the
Company elects to fix a rate under this option and ending on the numerically
corresponding day in the next calendar month or the month that is 2, 3, or 6
months or 1 year thereafter, as the case may be; provided, however, that: (x) in
the event such ending day is not a Banking Day, such period shall be extended to
the next Banking Day unless such next Banking Day falls in the next calendar
month, in which case it shall end on the preceding Banking Day; and (y) if there
is no numerically corresponding day in the month, then such period shall end on
the last Banking Day in the relevant month; and (v) “FRB Regulation D” shall
mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.

 

(D)          Treasury Option.  At a fixed rate equal to Applicable Treasury
Margin per annum (as described in terms of basis points (“bps”) in the chart
immediately set forth below) above the “U.S. Treasury Rate” (as hereinafter
defined). Under this option, balances of $2,000,000.00 or more may be fixed on
or before for periods ranging from two years to the final maturity date of the
loan, as selected by the Company. However, rates may not be fixed in such a
manner as to require the Company to have to repay any fixed rate balance prior
to the last day of its fixed rate period in order to pay any installment of
principal. For purposes hereof, the “U.S. Treasury Rate” shall mean the yield to
maturity on U.S. Treasury instruments having the same maturity date as the last
day of the fixed rate period selected by the Company, as calculated from the bid
price indicated by Telerate (page 5) at the time the rate is fixed. If, however,
no instrument is indicated for the maturity selected, then the rate shall be
interpolated based on the bid prices quoted for the next longest and shortest
maturities so indicated. In the event Telerate ceases to provide such quotations
or materially changes the form or substance of page 5 (as determined by CoBank),
then CoBank will notify the Company and the parties hereto will agree upon a
substitute basis for obtaining such quotations

 

TREASURY MARGINS

 

FIXED RATE
PRODUCT

 

INDEX

 

SPREAD OVER INDEX IN BASIS
POINTS (Applicable Treasury Margin)

 

 

 

 

 

 

 

Two Years

 

U.S.$ Constant Maturity Treasury Rate (“US$CMT”)

 

125 bps

 

 

 

 

 

 

 

Three Years

 

US$CMT

 

125 bps

 

 

 

 

 

 

 

Four Years

 

US$CMT

 

125 bps

 

 

 

 

 

 

 

Five Years

 

US$CMT

 

125 bps

 

 

 

 

 

 

 

Seven Years

 

US$CMT

 

140 bps

 

 

 

 

 

 

 

Ten Years

 

US$CMT

 

140 bps

 

 

 

 

 

 

 

Floor (Minimum) Rate (For Two to Ten Year Fixed Rate Products Only)

 

CoBank’s cost of funds (as reasonably determined by CoBank in its sole
discretion)

 

105 bps

 

 

The spread over all of the above indices, including the Floor (Minimum) Rate,
may increase or decrease for future fixed amounts based on the Company’s
previous fiscal quarter’s leverage ratio, as follows;

 

2

--------------------------------------------------------------------------------


 

LEVERAGE RATIO
(as defined below)

 

INCREASE / DECREASE
TO SPREAD

 

CHANGE TO
APPLICABLE LIBOR
and TREASURY
MARGINS
(IN BASIS POINTS)

 

 

 

 

 

 

 

A. Equal to or greater than 1.35:1.00

 

Increase

 

20

 

 

 

 

 

 

 

B. Equal to or greater than 1.20: 1.00, but less than 1.35:1.00

 

None

 

0

 

 

 

 

 

 

 

C. Less than 1.20:1.00, but greater than or equal to 1.00:1.00

 

Decrease

 

10

 

 

 

 

 

 

 

D. Less than 1.00:1.00

 

Decrease

 

20

 

 

Leverage Ratio:  The Company will maintain a leverage ratio of not more than
1.50:1.0. Leverage ratio is long term debt (excluding current maturities)
calculated in accordance with GAAP plus or minus the difference between actual
working capital and Minimum Net Working Capital (as defined in the MLA No. Z269,
Section 10, as it may be amended), divided by total members’ investments plus
the estimated unit retains.

 

Changes to the Applicable LIBOR or Treasury Margin shall be made quarterly on
the latter of either: (a) five business days after the Bank’s receipt of the
Company’s certification of compliance with the leverage ratio, or (b) 30 days
after the end of each calendar quarter. If the Company fails to timely furnish
to CoBank the compliance certificate as required to be delivered pursuant to the
MLA, then the change to the Applicable LIBOR and Treasury Margin shall be an
increase of the highest permitted under the above chart.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, unless CoBank otherwise consents in its sole
discretion in each instance, rates may not be fixed for periods expiring after
the maturity date of the loans. In the event CoBank so consents and the
Commitment is not renewed, then each balance so fixed shall be due and payable
on the last day of its fixed rate period, and the promissory note set forth
below shall be deemed amended accordingly. All elections provided for herein
shall be made telephonically or in writing and must be received by 12:00 noon
Company’s local time. Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable quarterly in arrears by the 20th day of the following month,

 

SECTION 5.          Promissory Note.  The Company promises to repay the bans
that are outstanding in 4 equal, consecutive annual principal payments of
$9,396,579.17, with the first such payment due on or before December 31, 2006,
and a final principal payment due in an amount equal to the remaining unpaid
principal balance on or before December 31, 2010. If any installment due date is
not a day on which CoBank is open for business, then such payment shall be made
on the next day on

 

3

--------------------------------------------------------------------------------


 

which CoBank is open for business. In addition to the above, the Company
promises to pay interest on the unpaid principal balance hereof at the times and
in accordance with the provisions set forth in Section 4 hereof. This note
replaces and supersedes, but does not constitute payment of the indebtedness
evidenced by, the promissory note set forth in the Supplement being amended and
restated hereby.

 

The Company shall be permitted to make special payments, in a minimum amount of
$388,500,00, on the variable rate portion of this loan, when all short term
financing, including the Company’s seasonal loans, Commodity Credit Corporation
loans and other short term loans have been zeroed out. These special payments
may be readvanced through the expiration date of the Commitment. Reinstatement
may be denied and canceled at any time at the option of CoBank. The reinstatable
commitments arising from such special payments shall be subject to the
Commitment Fee as described in Section 8 below.

 

SECTION 6.         Prepayment.   Subject to Section 13 of the MLA, the loans may
be prepaid in whole or in part on one CoBank business day’s prior written
notice. During the term of the Commitment, prepayments shall be applied to such
balances, fixed or variable, as the Company shall specify. After the expiration
of the term of the Commitment, prepayments shall, unless CoBank otherwise
agrees, be applied to principal installments in the inverse order of their
maturity and to such balances, fixed or variable, as CoBank shall specify.

 

SECTION 7.         Commitment Fee.   In consideration of the Commitment, the
Company agrees to pay to CoBank a commitment fee on the average daily unused
portion of the Commitment at the rate of 20 basis points per annum (calculated
on a 360 day basis), payable quarterly in arrears by the 20th day following each
calendar quarter. Such fee shall be payable for each quarter (or portion
thereof) occurring during the original or any extended term of the Commitment.

 

SECTION 8.         Commitments Arising From Special Payments.   Commitments
arising as a result of special payments described in Section 5 above shall be
subject to a commitment fee of 25 basis points (0.25%) on an annualized basis,
on the average daily unused commitment. Any such fees incurred shall be payable
on the last day of the calendar quarter, in arrears, computed on the basis of a
year of 360 days for the actual number of days elapsed in which such
reinstatable commitments were outstanding,

 

SECTION 9.          Security.   In addition to any other security that may
otherwise be required or provided, the Company’s obligations to CoBank under
this Supplement are secured by that Restated Mortgage and Security Agreement
dated September 15, 1998, from American Crystal Sugar Company to St. Paul Bank
for Cooperatives (now known as CoBank as a result of merger), as Collateral
Agent, as amended on January 31, 2003 by that certain Modification Agreement to
the Amended and Restated Mortgage and Security Agreement.

 

SECTION 10.       Amendment Fee.   In consideration of the amendment, the
Company agrees to pay to CoBank on the execution hereof a fee in the amount of
$9,396,58.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By:

/s/  Pat Schulz

 

 

By:

   /s/  Sam Wai

 

 

 

 

Title:

Assistant Corporate Secretary

 

 

Title:

   Treasurer

 

 

4

--------------------------------------------------------------------------------


 

Loan No. Z269T01FNP

 

REVOLVING TERM LOAN SUPPLEMENT

 

THIS SUPPLEMENT to the Amended and Restated Master Loan Agreement dated July 21,
2003 (the “MLA”), is entered, into as of July 8, 2005, between CoBANK, ACB
(“CoBank”) and AMERICAN CRYSTAL SUGAR COMPANY, Moorhead, Minnesota (the
“Company”), and amends and restates the Supplement dated August 13, 2004 and
numbered Z269T01ENP.

 

SECTION 1.         The Revolving Term Loan Commitment.   On the terms and
conditions set forth in the MLA and this Supplement, CoBank agrees to make loans
to the Company during the period set forth below in an aggregate principal
amount not to exceed $49,079,855.68 at any one time outstanding (the
“Commitment”). Within the limits of the Commitment, the Company may borrow,
repay and reborrow.

 

SECTION 2.         Purpose.   The purpose of the Commitment is to finance the
operating needs of the Company.

 

SECTION 3.         Term.   The term of the Commitment shall be from the date
hereof, up to and including August 1, 2006, or such later date as CoBank may, in
its sole discretion, authorize in writing.

 

SECTION 4.         Interest.   The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

 

(A)          CoBank Base Rate.   At a rate per annum equal at all times to the
rate of interest established by CoBank from time to time as its CoBank Base
Rate, which Rate is intended by CoBank to be a reference rate and not its lowest
rate. The CoBank Base Rate will change on the date established by CoBank as the
effective date of any change therein and CoBank agrees to notify the Company of
any such change.

 

(B)          Quoted Rate.   At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that:  (1) the maximum fixed period shall
be 1 day; and (2) the minimum amount that may be fixed each time shall be
$2,000,000.00.

 

(C)          LIBOR Option.  At a fixed rate equal to “LIBOR” (as hereinafter
defined) plus 90 basis points per annum (the “LIBOR” Spread). Under this
option:  (a) rates may be fixed for “Interest Periods” (as hereinafter defined)
of 1, 2, 3 or 6 months, or 1 year, as selected by the Company; (b) the minimum
amount that may he fixed at any one time shall be $2,000,000.00; and (c) rates
may only be fixed on a “Banking Day” (as hereinafter defined) or, at the option
of the Company, on 3 Banking Days’ prior notice.  For purposes hereof:
(i) “LIBOR” shall mean the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “PRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time 2 Banking Days before the
commencement of the Interest for Period for the offering of U.S. dollar deposits
in the London interbank market for the Interest Period designated by the
Company, as published by Bloomberg or another major information vendor listed on
the BBA’s official website; (ii) “Banking Day” shall mean a day on which CoBank
is open for business, dealings in U.S. dollar deposits are being carried out in
the London interbank market, and banks are open for business in New York City
and London, England; (iii) “Interest Period” shall mean a period commencing on
the day the Company elects to fix a rate under this

 

--------------------------------------------------------------------------------


 

option and ending on the numerically corresponding day in the next calendar
month or the month that is 2, 3 or 6 months or 1 year thereafter, as the case
may be; provided, however, that: (x) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (y) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (iv) “Eurocurrency Liabilities” shall have meaning as set forth in FRB
Regulation D; and (v) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

 

(D)          Treasury Option.   At a fixed rate equal to the Applicable Treasury
Margin per annum (as described in terms of basis points (“bps”) in the chart
immediately set forth below) above the “U.S. Treasury Rate” (as hereinafter
defined). Under this option, balances of $2,000,000.00 or more may be fixed on
or before for periods ranging from two years to the final maturity date of the
loan, as selected by the Company. However, rates may not be fixed in such a
manner as to require the Company to have to repay any fixed rate balance prior
to the last day of its fixed rate period in order to pay any installment of
principal. For purposes hereof, the “U.S. Treasury Rate” shall mean the yield to
maturity on U.S. Treasury instruments having the same maturity date as the last
day of the fixed rate period selected by the Company, as calculated from the bid
price indicated by Telerate (page 5) at the time the rate is fixed. If, however,
no instrument is indicated for the maturity selected, then the rate shall be
interpolated based on the bid prices quoted for the next longest and shortest
maturities so indicated. In the event Telerate ceases to provide such quotations
or materially changes the form or substance of page 5 (as determined by CoBank),
then CoBank will notify the Company and the parties hereto will agree upon a
substitute basis for obtaining such quotations,

 

TREASURY MARGINS

 

FIXED RATE
PRODUCT

 

INDEX

 

SPREAD OVER INDEX IN BASIS
POINTS (Applicable Treasury Margin)

 

 

 

 

 

Two Years

 

U.S. $ Constant Maturity
Treasury (“US$CMT”)

 

125 bps

 

 

 

 

 

Three Years

 

US$CMT

 

125 bps

 

 

 

 

 

Four Years

 

US$CMT

 

125 bps

 

 

 

 

 

Five Years

 

US$CMT

 

125 bps

 

 

 

 

 

Seven Years

 

US$CMT

 

140 bps

 

 

 

 

 

Ten Years

 

US$CMT

 

140 bps

 

 

 

 

 

Floor (Minimum) Rate (For Two to Ten Year Fixed Rate Products Only)

 

CoBank’s cost of funds (as reasonably determined by CoBank in its sole
discretion)

 

105 bps

 

The spread over all of the above indices, including the Floor (Minimum) Rate,
may increase or decrease for future fixed amounts based on the Company’s
previous fiscal quarter’s leverage ratio, as follows:

 

2

--------------------------------------------------------------------------------


 

LEVERAGE RATIO
(as defined below)

 

INCREASE / DECREASE
TO SPREAD

 

CHANGE TO
APPLICABLE LIBOR
and TREASURY
MARGINS
(IN BASIS POINTS)

 

 

 

 

 

A. Equal to or greater than 1.35:1.00

 

Increase

 

20

 

 

 

 

 

B. Equal to or greater than 1.20:1.00, but less than 1.35:1.00

 

None

 

0

 

 

 

 

 

C. Less than 1.20:1.00, but greater than or equal to 1.00:1.00

 

Decrease

 

10

 

 

 

 

 

D. Less than 1.00:1.00

 

Decrease

 

20

 

Leverage Ratio:   The Company will maintain a leverage ratio of not more than
1.50:1.0. Leverage ratio is long term debt (excluding current maturities)
calculated in accordance with GAAP plus or minus the difference between actual
working capital and Minimum Net Working Capital (as defined in the MLA No. Z269,
Section 10, as it may be amended), divided by total members investments plus the
estimated unit retains.

 

Changes to the Applicable LIBOR or Treasury Margin shall be made quarterly on
the latter of either: (a) five business days after the Bank’s receipt of the
Company’s certification of compliance with the leverage ratio, or (b) 30 days
after the end of each calendar quarter. If the Company fails to timely furnish
to CoBank the compliance certificate as required to be delivered pursuant to the
MLA, then the change to the Applicable LIBOR and Treasury Margin shall be an
increase of the highest permitted under the above chart.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, unless CoBank otherwise consents in its sole
discretion in each instance, rates may not be fixed for periods expiring after
the maturity date of the loans. In the event CoBank so consents and the
Commitment is not renewed, then each balance so fixed shall be due and payable
on the last day of its fixed rate period, and the promissory note set forth
below shall be deemed amended accordingly. All elections provided for herein
shall be made telephonically or in writing and must be received by 12:00 noon
Company’s local time. Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable quarterly in arrears by the 20th day of the following month.

 

SECTION 5.          Promissory Note.   The Company promises to repay the loans
that are outstanding in 3 equal, consecutive annual principal payments of
$7,603,420.83, with the first such payment due on or before December 31, 2006,
and a final principal payment due in an amount equal to the remaining unpaid
principal balance on or before December 31, 2009. If any installment due date is
not a day on which CoBank is open for business, then such payment shall be made
on the next day on which CoBank is open for business. In addition to the above,
the Company promises to pay interest on the unpaid principal balance hereof at
the times and in accordance with the provisions set forth in Section

 

3

--------------------------------------------------------------------------------


 

4 hereof.  This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.

 

The Company shall be permitted to make special payments, in a minimum amount of
$111,500.00, on the variable rate portion of this loan, when all short term
financing, including the Company’s seasonal loans, Commodity Credit Corporation
loans and other short term loans have been zeroed out. These special payments
may be readvanced through the expiration date of the Commitment. Reinstatement
may be denied and canceled at any time at the option of CoBank. The reinstatable
commitments arising from such special payments shall be subject to the
Commitment Fee as described in Section 8 below.

 

SECTION 6.         Prepayment.   Subject to Section 13 of the MLA, the loans may
be prepaid in whole or in part on one CoBank business day’s prior written
notice. During the term of the Commitment, prepayments shall be applied to such
balances, fixed or variable, as the Company shall specify. After the expiration
of the term of the Commitment, prepayments shall, unless CoBank otherwise
agrees, be applied to principal installments in the inverse order of their
maturity and to such balances, fixed or variable, as CoBank shall specify.

 

SECTION 7.         Commitment Fee.   In consideration of the Commitment, the
Company agrees to pay to CoBank a commitment fee on the average daily unused
portion of the Commitment at the rate of 20 basis points per annum (calculated
on a 360 day basis), payable quarterly in arrears by the 20th day following each
calendar quarter. Such fee shall be payable for each quarter (or portion
thereof) occurring during the original or any extended term of the Commitment.

 

SECTION 8.         Commitments Arising From Special Payments.   Commitments
arising as a result of special payments described in Section 5 above shall be
subject to a commitment fee of 25 basis points (0.25%) on an annualized basis,
on the average daily unused commitment. Any such fees incurred shall be payable
on the last day of the calendar quarter, in arrears, computed on. the basis of a
year of 360 days for the actual number of days elapsed in which such
reinstatable commitments were outstanding.

 

SECTION 9.         Security.   In addition to any other security that may
otherwise be required or provided, the Company’s obligations to CoBank under
this Supplement are secured by that Restated Mortgage and Security Agreement
dated September 15, 1998, from American Crystal Sugar Company to St. Paul Bank
for Cooperatives (now known as CoBank as a result of merger), as Collateral
Agent, as amended on January 31, 2003 by that certain Modification Agreement to
the Amended and Restated Mortgage and Security Agreement.

 

SECTION 10.       Amendment Fee.   In consideration of the amendment, the
Company agrees to pay to CoBank on the execution hereof a fee in the amount of
$7,603.42.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

 

CoBANK, ACB

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

 

By:

/s/  Pat Schulz

 

 

By:

   /s/  Sam Wai

 

 

 

 

Title:

Assistant Corporate Secretary

 

 

Title:

   Treasurer

 

 

4

--------------------------------------------------------------------------------


 

Loan No. Z269T06C

 

REVOLVING TERM LOAN SUPPLEMENT

 

THIS SUPPLEMENT to the Amended and Restated Master Loan Agreement dated July 21,
2003 (the “MLA”), is entered into as of July 11, 2005, between CoBANK, ACB
(“CoBank”) and AMERICAN CRYSTAL SUGAR COMPANY, Moorhead, Minnesota (the
“Company”), and amends and restates the Supplement dated September 8, 2004, and
numbered Z269T06B.

 

SECTION 1.         The Revolving Term Loan Commitment.  On the terms and
conditions set forth in the MLA and this Supplement, CoBank agrees to make loans
to the Company from the date hereof, up to and including August 1, 2006, in an
aggregate principal amount not to exceed, at any one time outstanding,
$35,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”). Within the limits of the
Commitment, the Company may borrow, repay and reborrow.

 

SECTION 2.         Purpose.  The purpose of the Commitment is to finance the
operating needs and general corporate purposes of the Company and provide for
short-term commercial and standby letters of credit.

 

SECTION 3.         Term.  Intentionally Omitted.

 

SECTION 4.         Interest.  The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company.

 

(A)          CoBank Base Rate.   At a rate per annum equal at all times to the
rate of interest established by CoBank from time to time as its CoBank Base
Rate, which Rate is intended by CoBank to be a reference rate and not its lowest
rate. The CoBank Base Rate will change on the date established by CoBank as the
effective date of any change therein and CoBank agrees to notify the Company of
any such change.

 

(B)          Quoted Rate.  At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the maximum fixed period shall
be 1 day; (2) the minimum amount that may be fixed each time shall be
$2,000,000.00.

 

(C)          LIBOR Option.  At a fixed rate equal to “LIBOR” (as hereinafter
defined) plus 100 basis points per annum (the “LIBOR Spread”). Under this
option: (a) rates may be fixed for “Interest Periods” (as hereinafter defined)
of 1, 2, 3 or 6 months, or 1 year, as selected by the Company; (b) the minimum
amount that may be fixed at any one time shall be $2,000,000.00; and (c) rates
may only be fixed on a “Banking Day” (as hereinafter defined) or, at the option
of the Company, on 3 Banking Days’ prior notice. For purposes hereof:
(i) “LIBOR” shall mean the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time 2 Banking Days before the
commencement of the Interest for Period for the offering of U.S. dollar deposits
in the London interbank market for the Interest Period designated by the
Company, as published by Bloomberg or another major information vendor listed on
the BBA’s official website; (ii) “Banking Day” shall mean a day on which CoBank
is open for business, dealings in U.S. dollar deposits are being carried out in
the London interbank market, and banks are open for business in New York City
and London, England; (iii) “Interest

 

--------------------------------------------------------------------------------


 

Period” shall mean a period commencing on the day the Company elects to fix a
rate under this option and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3 or 6 months or 1 year thereafter,
as the case may be; provided, however, that: (x) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (y) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (iv) “Eurocurrency Liabilities” shall have meaning as
set forth in FRB Regulation D; and (v) “FRB Regulation D” shall mean Regulation
D as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.

 

The L1BOR Spread may increase or decrease for future fixed amounts based on the
Company’s previous fiscal quarter’s leverage ratio, as follows:

 

LEVERAGE RATIO
(as defined below)

 

INCREASE/DECREASE
TO LIBOR SPREAD

 

CHANGE TO THE
LIBOR SPREAD (IN
BASIS POINTS)

 

 

 

 

 

A. Equal to or greater than 1.35:1.00

 

Increase

 

20

 

 

 

 

 

B. Equal to or greater than 1.20:1.00, but less than 1.35:1.00

 

None

 

0

 

 

 

 

 

C. Less than 1.20:1.00, but greater than or equal to 1.00:1.00

 

Decrease

 

10

 

 

 

 

 

D. Less than 1.00:1.00

 

Decrease

 

20

 

Leverage Ratio:  The Company will maintain a leverage ratio of not more than
1.50:1.0. Leverage ratio is long term debt (excluding current maturities)
calculated in accordance with GAAP plus or minus the difference between actual
working capital and Minimum Net Working Capital (as defined in the MLA No. Z269,
Section 10, as it may be amended), divided by total members’ investments plus
the estimated unit retains.

 

Changes to the LIBOR Spread shall be made quarterly on the latter of either:
(a) five business days after the Bank’s receipt of the Company’s certification
of compliance with the leverage ratio, or (b) 30 days after the end of each
calendar quarter. If the Company fails to timely furnish to CoBank the
compliance certificate as required to be delivered pursuant to the MLA, then the
change to the LIBOR Spread shall be an increase of the highest permitted under
the above chart.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof. 
Notwithstanding the foregoing, unless CoBank otherwise consents in its sole
discretion in each instance, rates may not be fixed for periods expiring after
the maturity date of the loans. In the event CoBank consents to one or more
balances being fixed for a period or periods extending beyond the maturity date
of the loans and the Commitment is not renewed, then each such balance shall be
due and payable on the last day of its fixed rate period and the promissory note
set

 

2

--------------------------------------------------------------------------------


 

forth below shall be deemed amended accordingly. All elections provided for
herein shall be made telephonically or in writing and must be received by 12:00
Noon Company’s local time. Interest shall be calculated on the actual number of
days each loan is outstanding on the basis of a year consisting of 360 days and
shall be payable monthly in arrears by the 20th day of the following month;
provided, however, in the event the Company elects to fix all or a portion of
the indebtedness outstanding under the LIBOR interest rate option above,
interest shall be payable at the maturity of the interest period and if the
LIBOR interest rate fix is for a period longer than 3 months, interest on that
portion of the indebtedness outstanding shall be payable quarterly in arrears by
the 20th day of the following month and at maturity.

 

SECTION 5.          Promissory Note.  The Company promises to repay on the dates
set forth below, the outstanding principal, if any, that is in excess of the
listed amounts:

 

Payment Date

 

Reducing Commitment Amount

 

 

 

 

 

December 31, 2006

 

$

29,166,666.67

 

December 31, 2007

 

$

23,333,333.34

 

December 31, 2008

 

$

17,500,000.01

 

December 31, 2009

 

$

11,666,666.68

 

December 31, 2010

 

$

5,833,333.35

 

 

followed by a final installment in an amount equal to the remaining unpaid
principal balance of the loans on December 31, 2011. This note replaces and
supersedes, but does not constitute payment of the indebtedness evidenced by,
the promissory note set forth in the Supplement being amended and restated
hereby.

 

SECTION 6.          Prepayment.  Subject to Section 13 of the MLA, the loans may
be prepaid in whole or in part on one Business Day’s prior written notice.
During the term of the Commitment, prepayments shall be applied to such
balances, fixed or variable, as the Company shall specify. After the expiration
of the term of the Commitment, prepayments shall, unless CoBank otherwise
agrees, be applied to principal installments in the inverse order of their
maturity and to such balances, fixed or variable, as CoBank shall specify.

 

SECTION 7.          Security.  In addition to any other security that may
otherwise be required or provided, the Company’s obligations to CoBank under
this Supplement are secured by that Restated Mortgage and Security Agreement
dated September 15, 1998, from American Crystal Sugar Company to St. Paul Bank
for Cooperatives (now known as CoBank as a result of merger), as Collateral
Agent, as amended on January 31, 2003 by that certain Modification Agreement to
the Amended and Restated Mortgage and Security Agreement.

 

SECTION 8.          Commitment Fee.  In consideration of the Commitment, the
Company agrees to pay to CoBank a commitment fee on the average daily unused
portion of the Commitment at the rate of 20 basis points per annum (calculated
on a 360 day basis), payable quarterly in arrears by the 20th day following each
calendar quarter. Such fee shall be payable for each quarter (or portion
thereof) occurring during the original or any extended term of the Commitment.

 

3

--------------------------------------------------------------------------------


 

SECTION 9.         Amendment Fee.  In consideration of the amendment, the
Company agrees to pay to CoBank on the execution hereof a fee in the amount of
$15,000.00.

 

SECTION 10.       Loan Origination Fee.  In consideration of the Commitment, the
Company agrees to pay to CoBank on the execution hereof a loan origination fee
in the amount of $20,000.00.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By:

/s/  Pat Schulz

 

 

By:

   /s/  Sam Wai

 

 

 

 

Title:

Assistant Corporate Secretary

 

 

Title:

   Treasurer

 

 

4

--------------------------------------------------------------------------------


 

Loan No. Z269T07

 

STATUSED REVOLVING TERM LOAN SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated July 21, 2003 (the “MLA”), is
entered into as of July 11, 2005, between CoBANK, ACB (“CoBank”) and AMERICAN
CRYSTAL SUGAR COMPANY, Moorhead, Minnesota (the “Company”).

 

SECTION 1.         The Revolving Credit Facility.  On the terms and conditions
set forth in the MLA and this Supplement, CoBank agrees to make loans to the
Company during the period set forth below in an aggregate principal amount not
to exceed, at any one time outstanding, the lesser of the “Borrowing Base” (as
calculated pursuant to the Borrowing Base Certificate, the form of this is
attached hereto as Exhibit A) or the sum of $280,000,000.00. Within the limits
of the Commitment, and the limit of the Borrowing Base, the Company may borrow,
repay and reborrow.

 

SECTION 2.         Purpose.  The purpose of the Commitment is to finance the
Company’s general corporate purposes, fund working capital requirements, support
the Company’s commercial paper program, provide for short-term commercial and
standby letters of credit and to renew, extend, and refinance the Company’s
obligations to CoBank under the Statused Revolving Credit Supplement dated
July 20, 2004 and numbered Z269S01G, as amended, and the Revolving Term Loan
Supplement dated July 20, 2004 and numbered Z269T05A (the “Existing
Agreements”). The Company agrees that on the date when all conditions precedent
to CoBank’s obligation to extend credit hereunder have been satisfied: (a) the
principal balance outstanding under the Existing Agreements shall be transferred
to and charged against the Commitment; (b) all obligations relating to letters
of credit issued and outstanding under the Existing Agreements shall be
transferred to and continued as if letters of credit had been issued under this
Supplement; (c) all accrued obligations of the Company under the Existing
Agreements for the payment of interest or other charges shall survive such
cancellation and be transferred to and become part of the Company’s obligations
under this Supplement as if fully set forth herein; and (d) the Existing
Agreements and the promissory note set forth in or executed in connection
therewith shall be deemed replaced and superseded, but the indebtedness
evidenced by such notes shall not be deemed to have been paid off, by this
Supplement and the MLA.  In addition, in the event any balances bearing interest
at a fixed rate are outstanding on the date such loans are being transferred
hereto, then such balances shall continue to be subject to such rates for the
remaining agreed upon fixed rate periods but shall otherwise be subject to the
terms hereof.

 

SECTION 3.         Term.  The term of the Commitment shall be from the date
hereof, up to and including August 1, 2007, or such later date as CoBank may, in
its sole discretion, authorize in writing.

 

SECTION 4.         Interest.  The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

 

(A)          Base Rate Option.  At a rate per annum at all times equal to the
Base Rate. For the purposes hereof, Base Rate means that rate in effect from day
to day defined as the “prime rate” as published from time to time in the Eastern
Edition of The Wall Street Journal as the average prime lending rate for
seventy-five percent (75%) of the United States’ thirty (30) largest commercial
banks, or

 

--------------------------------------------------------------------------------


 

if The Wall Street Journal shall cease publication or cease publishing the
“prime rate” on a regular basis, such other regularly published average prime
rate applicable to such commercial banks as is acceptable to the Lender in its
reasonable discretion. Loans for which the Base Rate option is selected are
referred to herein as “Base Rate Loans”. Base Rate Loans shall be: (a) in
minimum amounts of $5,000,000.00 and incremental multiples of $1,000,000.00; and
(b) made available on any Banking Day.

 

(B)          Quoted Rate.  At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the maximum fixed period shall
be 1 day; and (2) the minimum amount that may be fixed each time shall be
$5,000,000.00.

 

(C)          LIBOR Option.  At a fixed rate equal to “LIBOR” (as hereinafter
defined) plus 75 basis points per annum. Under this option: (a) rates may be
fixed for “Interest Periods” (as hereinafter defined) of 1, 2, 3 or 6 months, or
1 year, as selected by the Company; (b) the minimum amount that may be fixed at
any one time shall be $5,000,000.00; and (c) rates may only be fixed on a
“Banking Day” (as hereinafter defined) or, at the option of the Company, on 3
Banking Days’ prior notice.  For purposes hereof: (i) “LIBOR” shall mean the
rate (rounded upward to the nearest sixteenth and adjusted for reserves required
on “Eurocurrency Liabilities” (as hereinafter defined) for banks subject to “FRB
Regulation D” (as hereinafter defined) or required by any other federal law or
regulation) quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time 2 Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company, as published by Bloomberg or another
major information vendor listed on the BBA’s official website; (ii) “Banking
Day” shall mean a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England; (iii) “Interest
Period” shall mean a period commencing on the day the Company elects to fix a
rate under this option and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3 or 6 months or 1 year thereafter,
as the case may be; provided, however, that:  (x) in the event such ending day
is not a Banking Day, such period shall be extended to the next Banking Day
unless such next Banking Day falls in the next calendar month, in which case it
shall end on the preceding Banking Day; and (y) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (iv) “Eurocurrency Liabilities” shall have meaning as
set forth in FRB Regulation D; and (v) “FRB Regulation D” shall mean Regulation
D as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.

 

(1)           Notwithstanding anything herein to the contrary, if, on or prior
to the determination of the LIBOR rate for any LIBOR Interest Period, CoBank
determines (which determination shall be conclusive) that quotations of interest
rates in accordance with the definition of LIBOR rate are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR rate advances as provided in this Supplement, then
CoBank shall give the Company prompt notice thereof, and so long as such
condition remains in effect, CoBank shall be under no obligation to make LIBOR
rate loans, convert Base Rate loans into LIBOR rate loans, or continue LIBOR
rate loans, and the Company shall, on the last day(s) of the then current
applicable LIBOR Interest Period(s) for the outstanding LIBOR rate loans, either
prepay such LIBOR rate loans or such LIBOR rate loans shall automatically be
converted into a Base Rate loan in accordance with this Section 4.

 

2

--------------------------------------------------------------------------------


 

(2)           If any law, treaty, rule, regulation or determination of a court
or governmental authority or any change therein or in the interpretation or
application thereof subsequent to the date hereof (each, a “Change in Law”)
shall make it unlawful for CoBank to (a) advance any LIBOR rate loan or (b)
maintain all or any portion of a LIBOR rate loan, then CoBank shall promptly
notify the Company thereof.  In the former event, any obligation of CoBank to
make available any future LIBOR rate loan shall immediately be canceled (and, in
lieu thereof shall be made as a Base Rate loan or Quoted Rate loan at the option
of the Company), and in the latter event, any such unlawful LIBOR rate loan or
portions thereof then outstanding shall be converted, at the option of the
Company, to either a Base Rate loan or a Quoted Rate loan; provided, however,
that if any such Change in Law shall permit the LIBOR rate to remain in effect
until the expiration of the LIBOR rate period applicable to any such unlawful
LIBOR rate loan, then such LIBOR rate loan shall continue in effect until the
expiration of such LIBOR rate period. Upon the occurrence of any of the
foregoing events on account of any Change in Law, the Company shall pay to
CoBank immediately upon demand such amounts as may be necessary to compensate
CoBank for any fees, charges, or other costs incurred or payable by CoBank as a
result thereof and which are attributable to any LIBOR rate loans made available
to the Company hereunder.

 

(3)           If CoBank shall determine that, after the date hereof, the
adoption of any applicable Law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
governmental authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on capital of CoBank as a consequence of
CoBank’s obligations hereunder to a level below that which CoBank could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy existing on the date
of this Supplement) by an amount deemed by CoBank to be material, then from time
to time, within fifteen (15) days after demand by CoBank, the Company shall pay
to CoBank such additional amount or amounts as will compensate CoBank for such
reduction.  CoBank agrees to take reasonable steps to reduce the amount of such
increase, provided, however, that CoBank shall not be required to take any such
step, if in CoBank’s sole opinion, CoBank would suffer an economic loss or any
negative legal or regulatory consequences as a result thereof.  If CoBank is to
require the Company to make payments under this Section then CoBank must make a
demand on the Company to make such payment within ninety (90) days of the later
of (1) the date on which such capital costs are actually incurred by CoBank, or
(2) the date on which CoBank knows, or should have known, that such capital
costs have been incurred by CoBank.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate unless the amount fixed is repaid or
fixed for an additional period. Notwithstanding the foregoing, rates may not be
fixed for periods expiring after the maturity date of the loans. All elections
provided for herein shall be made telephonically or in writing and must be
received by 12:00 Noon Company’s local time; in the case of LIBOR rate loans,
all such elections must be made in writing. Interest shall be calculated on the
actual number of days each loan is outstanding on the basis of a year consisting
of 360 days and shall be payable monthly in arrears by the 20th day of the
following month or such other day that CoBank shall require in a written notice
to the Company, and at

 

3

--------------------------------------------------------------------------------


 

maturity; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, interest shall be payable at the maturity of the interest period and if
the LIBOR interest rate fix is for a period longer than 3 months, interest on
that portion of the indebtedness outstanding shall be payable quarterly in
arrears on each anniversary of the date the LIBOR interest rate fix was made and
at maturity.

 

SECTION 5.         Promissory Note.  Notwithstanding anything to the contrary
herein, any loan taken by the Company pursuant to this Commitment shall be
repaid on or before the earlier of (i) 360 days following the date that funds
are advanced to the Company hereunder, or (ii) the expiration of this Commitment
on August 1, 2007. If any installment due date is not a day on which CoBank is
open for business, then such payment shall be made on the next day on which
CoBank is open for business. In addition to the above, the Company promises to
pay interest on the unpaid principal balance hereof at the times and in
accordance with the provisions set forth in Section 4 hereof.

 

SECTION 6.         Borrowing Base Certificate, Etc.  The Company agrees to
furnish a Borrowing Base Certificate to CoBank at such times or intervals as
CoBank may from time to time request. Until receipt of such a request, the
Company agrees to furnish a Borrowing Base Certificate to CoBank as soon as
available after the end of each quarter, but in no event more than 5 days after
the Company’s quarterly filing with the Securities Exchange Commission,
calculating the Borrowing Base as of the last day of the quarter for which the
Certificate is being furnished. However, if no balance is outstanding hereunder
on the last day of such period, no Report need be furnished. Regardless of the
frequency of the reporting, if at any time the amount outstanding under the
Commitment exceeds the lesser of the Borrowing Base or $280,000,000.00, the
Company shall immediately notify CoBank and repay so much of the loans as is
necessary to reduce the amount outstanding under the Commitment to the limits of
the lesser of the Borrowing Base or $280,000,000.00.

 

SECTION 7.         Prepayment.  Subject to the broken funding surcharge
provision of the MLA, the Company may on one Business Day’s prior written notice
prepay all or any portion of the loan(s). During the term of the Commitment,
prepayments shall be applied to such balances, fixed or variable, as the Company
shall specify. After the expiration of the term of the Commitment, prepayments
shall, unless CoBank otherwise agrees, be applied to principal installments in
the inverse order of their maturity and to such balances, fixed or variable, as
CoBank shall specify.

 

SECTION 8.         Letters of Credit.  If agreeable to CoBank in its sole
discretion in each instance, in addition to loans, the Company may utilize the
Commitment to open irrevocable letters of credit for its account. Each letter of
credit will be issued within a reasonable period of time after receipt of a duly
completed and executed copy of CoBank’s then current form of application (or, if
applicable, in accordance with the terms of any CoTrade Agreement between the
parties), and shall reduce the amount available under the Commitment by the
maximum amount capable of being drawn thereunder.  Any draw under any letter of
credit issued hereunder shall be deemed an advance under the Commitment. Each
letter of credit must be in form and content acceptable to CoBank in its sole
discretion, must expire no later than the time the Commitment expires. The fee
for issuing each letter of credit shall be 75 basis points of the face amount of
each letter of credit, along with an issuance fee to CoBank, for its own
account, equal to the greater of (a) 1/8% of the face amount of the letter of
credit, or (b) $2,000.00, payable by the Company at or before issuance or as
otherwise agreed. The Company promises to repay

 

4

--------------------------------------------------------------------------------


 

the outstanding balance on the Commitment in full on demand, or if no demand is
made, then any time on or before the Commitment expiration date of August 1,
2007.

 

SECTION 9.         Bid Borrowing.

 

(A)  General.  CoBank agrees that the Company may from time to time request
CoBank to submit an offer to make a loan to the Company, provided, however, that
CoBank may, but shall have no obligation to, submit such offer, and the Company
may, but shall have no obligation to, accept any such offer. A request that
CoBank submit an offer to make a loan hereunder shall be referred to herein as a
“bid request”, and an offer to make a loan that specifies the loan amount,
interest rate and maturity shall be referred to herein as the “bid”. Bid
requests may be made orally or in writing (in a form approved by CoBank) but if
made orally shall be confirmed promptly by telecopy (facsimile) of a written
completed bid request in a form approved by CoBank. Each bid request shall
specify (a) the amount of the requested loan, which amount must be a minimum
amount of $1,000,000.00 or integral multiples thereof (or the entire available
balance of the Commitment), (b) the date of the loan, and (c) the maturity date
or Interest Period of the loan, CoBank may, in response to a bid request, in its
discretion, irrevocably submit to the Company a bid containing an offer to make
the loan.  Each bid, if submitted, must be submitted to the Company, whether
orally or in writing, by 10:00 a.m. (Denver, Colorado, time) on the day
following the bid request. Each bid shall specify (x) the amount of the loan for
which such bid is being made, (y) the rate of interest per annum offered for the
loan (which may be expressed in the form of an index plus any margin), and (z)
the maturity date or Interest Period of the loan, which date shall not be beyond
the term of the Commitment. Not later than 11:00 a.m. (Denver, Colorado, time)
on the day the Company receives CoBank’s bid (or at such later time as CoBank
may agree), the Company shall either reject the bid or accept the bid by giving
notice to CoBank by telephone in either case, confirmed by facsimile. Failure to
properly notify CoBank of an acceptance of the bid may be treated by CoBank as a
rejection. Any loan made as result of the Company’s acceptance of CoBank’s bid
(such loan to be referred to herein as a “bid loan”) shall be subject to the
terms of the MLA, this Supplement and all other Loan Documents entered into by
the Company in connection with the MLA.

 

(B)  Limitations.  If CoBank has sold participation interests in the Commitment,
then bid loans by CoBank shall be deemed to reduce only CoBank’s pro rata share
of the total Commitment. The sum of all bid loans outstanding may not at any
time exceed the leaser of (a) $50,000,000.00 or (b) the dollar amount of
CoBank’s pro rata share of the Commitment (as said amount may be reduced as a
result of other loans made pursuant to the Commitment).

 

SECTION 10.       Consent of Participants.  CoBank has sold Participation
interests in the Loan Documents to the following Participants: Ag Country PCS;
AgFirst, FCB; First Farm Credit Services; Wells Fargo Bank, N.A. (formerly
Norwest Bank of North Dakota); U.S. AgBank, FCB; and The Bank of
Tokyo-Mitsubishi, Ltd.

 

SECTION 11.       Security.  Except for CoBank’s lieu on the Company’s equity in
CoBank, the Company’s obligations hereunder and, to the extent related hereto,
the MLA, shall be unsecured.

 

SECTION 12.       Commitment Fee.  In consideration of the Commitment, the
Company agrees to pay to CoBank a commitment fee on the average daily unused
portion of the Commitment at the rate of 15 basis points per annum (calculated
on a 360 day basis), payable quarterly in arrears by the 20th day

 

5

--------------------------------------------------------------------------------


 

following each calendar quarter. Such fee shall be payable for each quarter (or
portion thereof) occurring during the original or any extended term of the
Commitment.

 

SECTION 13.       Loan Origination Fee.   In consideration of the Commitment,
the Company agrees to pay to CoBank on the execution hereof a loan origination
fee in the amount of $210,000.00.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By:

/s/  Pat Schulz

 

 

By:

   /s/  Sam Wai

 

 

 

 

Title:

Assistant Corporate Secretary

 

 

Title:

   Treasurer

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

[Form of Borrowing Base]

American Crystal Sugar Company

Monthly Borrowing Base
For the month ended                    

 

 

Trade Accounts Receivables

 

$                                       

@ 80%

 

 

 

 

 

$                                         

(a)

 

Trade Accounts Receivables are defined as those of the Company and all
Subsidiaries which: (1) arise from the sale and delivery of inventory on
ordinary trade terms; (2) are evidenced by an invoice; (3) are net of any
credit, trade or other allowance given to the account debtor; (4) are not owing
by an account debtor who has become “insolvent or is the subject of any
bankruptcy, reorganization, liquidation or like proceeding; (5) are not subject
to any offset or deduction; (6) are not owing by an affiliate of Company;
(7) are not owing by an obligor located outside of the U.S. unless the
receivable is supported by a letter of credit issued by a bank acceptable to the
CoBank; and (8) are not government receivables. The above provisions
notwithstanding, Trade Receivables shall also exclude (i) any accounts that are
past due more than 90 days, and (ii) any contra account regardless of the date;

 

Inventory

 

$

(b)

 

Inventory as determined on the basis of Net Realizable Value, defined as the
expected selling price of an inventory item less expected costs to complete and
dispose, as determined in accordance with GAAP.

 

Crop Payments due Non-members and members

 

$

(c)

 

 

 

 

Net Inventory Value (b-c)

 

$

@ 75%

$                               (d)

 

 

 

 

 

 

 

Borrowing Base (a+d)

 

 

 

$                               

 

 

 

 

 

 

 

Commercial Paper

 

 

 

$                               (c)

 

 

 

 

 

 

 

Statused Revolving Term – RI0013T07

 

 

 

$                               (f)

 

 

 

 

 

 

 

Commodity Credit Corp. loans

 

 

 

                                     (g)

 

 

 

 

 

 

 

Total Short-term Loans (e+f+g)

 

$

 

 

--------------------------------------------------------------------------------